Wilde, J.
In this -case, the court are very clearly of the opinion, that the exceptions taken by the defendant’s counsel <*annot be sustained.
The action was trover for the conversion of a uniform, furnished by the plaintiffs and two other persons deceased to the defendant, he being a soldier in an independent uniformed company of the militia. It appears that this, and the other uniforms for the company, were purchased by the plaintiffs, and it was agreed by the defendant and the other members of the company, that the uniforms should be and remain *133the property of the plaintiffs and two other persons deceased, and subject to their order and control, until they should receive payment therefor in full. It was objected, that this contract was void, or could not be enforced, because the parties of the first part were also parties of the second part, or some of them; but the defendant was not one of the parties of the first part, and he severally promised them to pay for his uniform. It was therefore a valid contract. But if it were not, the uniform he agreed to purchase of the parties of the first part was their property, and so was to remain until they were paid therefor.
But it has been argued, that the plaintiffs are not entitled to the possession or control of the uniform in question, by reason of the 42d section of the Rev. Sts. c. 12, which provides that every officer, non-commissioned officer and private shall hold his uniform, arms, ammunition and accoutrements, required by law, free from all suits, distresses, executions or sales for debt or payment of taxes. But this section manifestly does not apply to any of the said articles, unless they are the property of the officer or private.
As to the objection of the nonjoinder of the administrators of the two joint owners deceased, that should have been pleaded in abatement, and is not a bar to the action. 1 Chit, on P. 487; Hart v. Fitzgerald, 2 Mass. 509, 511. In actions on joint contracts, the rule is different.

Exceptions overruled.